Exhibit As generally used in the energy industry and in this report, the identified terms have the following meanings: Bbl Barrels Btu British thermal units, a measure of heating value gal Gallons MMBtu Million British thermal units NGL(s) Natural gas liquid(s) Price Index Definitions IF-CGT Inside FERC Gas Market Report, Columbia Gulf Transmission, Louisiana IF-HSC Inside FERC Gas Market Report, Houston Ship Channel/Beaumont, Texas IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-Waha Inside FERC Gas Market Report, West Texas Waha NY-HH NYMEX, Henry Hub Natural Gas NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas 1 TARGA RESOURCES GP LLC CONSOLIDATED BALANCE SHEET September 30, 2009 (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ 57,766 Receivables from third parties 251,332 Inventory 42,251 Assets from risk management activities 48,472 Other current assets 509 Total current assets 400,330 Property, plant and equipment, at cost 2,083,138 Accumulated depreciation (392,752 ) Property, plant and equipment, net 1,690,386 Long-term assets from risk management activities 18,860 Investment in unconsolidated affiliate 17,811 Other assets 20,931 Total assets $ 2,148,318 LIABILITIES AND EQUITY Current liabilities: Accounts payable to third parties $ 123,648 Accounts payable to affiliates 84,549 Accrued liabilities 83,730 Liabilities from risk management activities 10,903 Total current liabilities 302,830 Long-term debt payable to third parties 939,424 Long-term liabilities from risk management activities 15,645 Deferred income taxes 3,559 Other long-term liabilities 6,501 Commitments and contingencies (Note 12) Equity: Member's interest 9,804 Accumulated other comprehensive income 187 Total member's equity 9,991 Noncontrolling interest 870,368 Total equity 880,359 Total liabilities andequity $ 2,148,318 See notes to consolidated balance sheet 2 Targa Resources GP LLC Notesto Consolidated Balance Sheet (Unaudited) Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1—Organization and Operations Targa
